05/07/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0731



                  Supreme Court Number DA 19-0731

State of Montana,

            Plaintiff and Appellee,

     -vs-

Travis Michael Staker,

            Defendant and Appellant.

 Order – Granting Leave for MTACDL to Participate as Amicus Curiae


     The Montana Association of Criminal Defense Lawyers

(MTACDL) has filed an unopposed motion for leave to participate and

file an amicus brief in this Matter.

     IT IS SO ORDERED that MTACDL’s request for leave to file an

amicus brief is GRANTED. MTACDL is directed to file and serve its

amicus brief within 2 days of the issuance of this Order.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                          May 7 2020